Order entered June 25, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00353-CV

               MRC PERMIAN COMPANY AND JOE FORAN, Appellants

                                              V.

  THREE RIVERS OPERATING COMPANY AND THREE RIVERS ACQUISITION
                          LLC, Appellees

                      On Appeal from the 14th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-12-12637-A

                                          ORDER
       We GRANT appellants’ June 23, 2014 unopposed motion for extension of time to file

brief and ORDER the brief be filed no later than August 15, 2014.




                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE